Exhibit 10.1

 

CONFIDENTIAL SEPARATION AGREEMENT

AND GENERAL RELEASE OF CLAIMS

 

This Agreement sets forth the agreement between Greater Bay Bancorp (the
“Company”) and Steven C. Smith (“Smith”) regarding Smith’s retirement, and
entitlement to employee benefits, from the Company.

 

The Company and Smith agree as follows:

 

1. Retirement from Office; Employment Termination; Consulting Agreement;
Appointment to and Resignation from Board Memberships. Effective on the date
specified in the next sentence (the “Retirement Date”), Smith shall retire from
all positions he holds with the Company and each of its subsidiaries and
affiliates and his employment with the Company and its subsidiaries and
affiliates will terminate on that date. Smith agrees to continue in his
employment with the Company until 30 days after the Company hires a replacement
chief financial officer, but in no event later than December 31, 2003. At the
beginning of such 30-day period, Smith shall resign as Chief Financial Officer
and, during such period, he shall assist the new chief financial officer in a
transitional capacity. Beginning on the day following the Retirement Date, Smith
will provide consulting services to the Company pursuant to a Consulting
Agreement in the form attached hereto as Exhibit A. On or before the Retirement
Date, the Company will cause Smith to be appointed to the board of directors of
its subsidiary Cupertino National Bank or, if Cupertino National Bank ceases to
be a subsidiary of the Company, to the advisory board for its Cupertino National
Bank subsidiary. Except for such membership on the board of directors or
advisory board of Cupertino National Bank, effective as of the Retirement Date,
Smith will resign from any and all board memberships, offices, trusteeships and
management positions in which he serves on behalf of the Company’s subsidiaries
and affiliated entities.

 

2. Bonus Compensation for 2003. If and when the Company pays its executive
officers bonuses relating to 2003 performance (which, if bonuses are paid, is
expected to be in or about February 2004), the Company shall pay Smith a bonus
for 2003 in an amount based upon the performance of Smith and the Company during
2003 and prorated for the portion of 2003 that Smith was an employee of the
Company.

 

3. Continuation of Benefits. Smith will continue to participate in the Company’s
employee benefit programs, including the Greater Bay Bancorp 401(k) Plan and the
Company’s group health insurance coverage and dental, life and disability
insurance programs, through the Retirement Date. As of the day following the
Retirement Date, Smith will no longer actively participate in the Company’s
401(k) Plan, and Smith will not be entitled to participate in any other Company
employee benefit program, except to the extent expressly set forth in this
Agreement and permitted under the documents governing such program. Smith will
be entitled to receive retirement, life insurance and deferred compensation
benefits that have accrued and vested on or before the Retirement Date in
accordance with the terms and conditions of the plans or agreements applicable
to such benefits. During the term of Smith’s membership on the board of
directors and/or advisory board of Cupertino National Bank, he shall be entitled
to continue to participate in the Company’s group health insurance coverage and
dental, life and disability

 

1



--------------------------------------------------------------------------------

insurance programs on the same terms as apply to other nonemployee members of
boards of directors and/or advisory boards of the Company’s subsidiaries. After
Smith’s membership on the board of directors and/or advisory board of Cupertino
National Bank has ended, and until Smith is eligible to enroll in Medicare, the
Company will continue Smith’s participation in the Company’s group health
insurance coverage, dental, life and disability insurance programs that are
applicable to nonemployee directors, if and to the extent permissible under the
documents governing such programs. Notwithstanding the foregoing, during the
first 21 months following the Retirement Date, the Company shall pay the cost of
Smith’s individual coverage under the Company’s group health insurance program,
and any dependent coverage under such program will be provided on the same
financial terms as apply from time to time to employees of the Company. After
the first 21 months following the Retirement Date, any and all insurance
coverage for Smith and his dependents shall be at Smith’s own expense. When
Smith’s Company provided group health coverage ceases, Smith will be entitled to
elect continued group health insurance coverage in accordance with applicable
provisions of federal law (COBRA) at his own expense. On the Retirement Date,
the Company shall make payment to Smith of all wages earned, including accrued
but unused vacation, through the Retirement Date.

 

4. Stock Option Agreements. During his employment with the Company, Smith has
participated in the Company’s 1996 Stock Option Plan, as amended. Smith’s rights
under such plan and the agreements evidencing his prior stock option grants
shall remain in full force and effect, and Smith shall continue to be entitled
to receive the benefits specified therein in accordance with the terms and
conditions of the plan and such agreements and this Agreement. Smith’s stock
options under his prior stock option grants will continue to vest as though his
Service (as such term is used in such plan and stock option agreements)
continued for a period of 30 months following the Retirement Date and ended at
that time, without regard to whether or not such Service in fact continues. This
Agreement shall be considered to amend each of Smith’s stock option agreements
in this respect. During the term of Smith’s membership on the board of directors
and/or advisory board of Cupertino National Bank, he shall be given the same
rights with respect to stock options as apply to other nonemployee members of
boards of directors and/or advisory boards of the Company’s subsidiaries.

 

Smith understands that those of his stock options that are incentive stock
options may become non-statutory options as a result of the arrangements set
forth in this letter, the timing of their exercise or both. Smith also
understands that he may recognize taxable income, equal to the “spread” on the
option shares, if and when he exercises stock options that are or become
non-statutory options, even if he does not then sell the option shares, and that
the exercise of such stock options may then require withholding payments to tax
authorities. Accordingly, consistent with Section 6(d) of the Company’s 1996
Stock Option Plan, as amended, and as a condition to the exercise of any stock
option, in addition to the exercise price, Smith shall pay the Company (or make
arrangements for payment satisfactory to the Company of) any and all federal,
state and other tax withholding obligations that arise in connection with the
exercise.

 

5. Release of Claims.

 

(a) In exchange for the payments and benefits described herein and in the
Consulting Agreement, Smith releases the Company and its shareholders,
subsidiaries, directors, employees, agents, attorneys, legal successors and
assigns of and from any and all claims, actions and causes of action, whether
now known or unknown, which Smith now has, or at any time had, or may

 

2



--------------------------------------------------------------------------------

have against the Company or any of such other persons based upon or arising out
of any matter, cause, fact, thing, act or omission whatsoever occurring or
existing at any time to and including the date hereof. This release specifically
includes, but is not limited to, any and all claims under the Company’s
Termination & Layoff Pay Plans and Change in Control Pay Plans; any claims for
base or bonus compensation, severance pay, wages, benefits, wrongful
termination, breach of contract, defamation, fraud, misrepresentation; any
claims of discrimination based upon national origin, race, color, religion, age,
sex, marital status, handicap, medical condition or other discrimination under
the Civil Rights Act of 1964, the Age Discrimination In Employment Act of 1967
as amended by the Older Workers Benefit Protection Act, the Americans With
Disabilities Act, the California Fair Employment and Housing Act, or any other
applicable law; and any claims arising under and/or violations of any statutes,
rules, regulations or ordinances whether federal, state or local, including,
without limitation, the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). As used in this Agreement, the term “Company” includes any
and all parents, divisions, subsidiaries or affiliated entities of Greater Bay
Bancorp.

 

(b) Smith acknowledges and agrees that he was provided 21 days to consider this
Agreement and to consult with legal counsel and have the opportunity to receive
independent legal advice with respect to the matters set forth in this Agreement
and has been encouraged to do so. To the extent that Smith has taken less than
21 days to consider this Agreement, Smith acknowledges that Smith has had
sufficient time to consider the Agreement and to consult with counsel and that
Smith did not desire or need additional time.

 

(c) Smith may revoke this Agreement during the period of seven calendar days
following Smith’s execution of this Agreement. The revocation must be in
writing, must specifically revoke this Agreement, and must be directed to David
Kalkbrenner at Greater Bay Bancorp, 400 Emerson Street, Palo Alto, California
94301, or faxed to him at facsimile number 650-473-9419.

 

(d) Smith represents that he has not filed any notice, complaint or charges
against the Company with any local, state or federal court or agency based upon
events occurring prior to the date of execution of this Agreement. Smith agrees
that he will not, in the future, file, instigate or encourage the filing of any
proceeding or lawsuit by any party against the Company in any local, state or
federal court or agency, except to the extent required to enforce Smith’s rights
under this Agreement. Smith further agrees that he will not in the future
cooperate or participate in any such lawsuit or proceedings except in accordance
with this Agreement and as otherwise required by law.

 

6. Waiver of Statute and Release of Unknown Claims. Smith acknowledges that he
has read section 1542 of the Civil Code of the State of California, which
states:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

Smith waives any right or benefit that he has under section 1542 of the Civil
Code of the State of California to the full extent that Smith may lawfully waive
such rights and benefits pertaining to the subject matter of this general
release of claims. Thus, notwithstanding the provisions of section 1542 of the
Civil Code of the State of California, and for the purpose of implementing a
full and complete release and discharge of all claims, Smith expressly agrees
that

 

3



--------------------------------------------------------------------------------

this general release also includes in its effect, without limitation, all claims
that Smith does not know or suspect to exist in his favor at the time of
execution hereof, and that this general release extinguishes any and all such
claims.

 

7. No Admission of Liability. By entering into this Agreement, the Company does
not suggest or admit to any liability to Smith or that it or anyone else
violated any law or any duty or obligation to Smith.

 

8. No Disparagement. Neither party will make any negative, disparaging,
detrimental or derogatory comments to any third party concerning the other
party, or, with respect to the Company, concerning any of its current and former
officers, directors, shareholders, employees, representatives, attorneys and
agents, as well as its predecessors, parents, subsidiaries, affiliates,
divisions, and successors in interest.

 

9. Confidentiality. Smith agrees that he will not disclose to any person or
otherwise use any proprietary or confidential information, including trade
secrets, customer lists, processes, records of research, proposals, reports,
methods, processes, techniques, computer software or programming, or budgets or
other financial information, regarding the Company, its business, properties,
customers or affairs (“Confidential Information”) obtained by Smith at any time
during his employment by the Company. Smith may use and disclose Confidential
Information to the extent necessary to assert any right or defend against any
claim arising under this Agreement if necessary to comply with any law or valid
legal process. Smith agrees that he has not removed any documents, records or
other information from the premises of the Company containing any such
Confidential Information and acknowledges that such documents, records and other
information are the exclusive property of the Company.

 

In addition, Smith agrees that he will not disclose any of the terms of this
Agreement to anyone other than his immediate family or legal counsel, except as
such disclosure may be required for accounting or tax reporting purposes or as
otherwise may be required by law.

 

10. No Solicitation of Employees. Smith agrees that for the 30-month period
following the Retirement Date, he will not, nor will he encourage others to,
directly or indirectly, solicit, recruit, or encourage any current employees of
the Company or any of its subsidiaries for employment with another bank,
financial institution or insurance brokerage company or any other entity engaged
in a business or activity that is comparable to or competitive with any business
or activity of the Company or any of its subsidiaries. If the Company has a good
faith belief that Smith has violated the terms of this section, it will
immediately cease making any payments under the terms of this Agreement. Both
parties retain the right to seek a determination on any such claimed breach
pursuant to Section 12 below.

 

11. No Solicitation of Customers. Smith also agrees that for the 30-month period
following the Retirement Date, he will not, nor will he encourage others to,
directly or indirectly, solicit, recruit, or encourage any current customers or
clients of the Company or any of its subsidiaries to cease doing business with
the Company or any of its subsidiaries or to do business with any other bank,
financial institution or insurance brokerage company or any other entity engaged
in a business or activity that is comparable to or competitive with any business
or activity of the Company or any of its subsidiaries. If the Company has a good
faith belief that Smith has violated the terms of this section, it will
immediately cease making payments under

 

4



--------------------------------------------------------------------------------

the terms of this Agreement. Both parties retain the right to seek a
determination on any such claimed breach pursuant to Section 12 below.

 

12. Arbitration. The parties agree that any and all disputes, controversies or
claims of any kind or nature arising out of or relating to this Agreement or the
breach or interpretation thereof, including but not limited to any arising out
of or in any way related to Smith’s employment with the Company or the
termination thereof, shall be submitted to binding arbitration under the
auspices and rules of Judicial Arbitration and Mediation Services, Inc. (“JAMS”)
in Santa Clara County, California. In the event that JAMS is unable or unwilling
to conduct any such arbitration or has discontinued its business, the parties
agree that any and all such disputes, controversies or claims shall be submitted
to binding arbitration under the auspices and rules of the American Arbitration
Association (“AAA”) in Santa Clara County, California. Included within this
provision are any claims alleging fraud in the inducement of this Agreement, or
relating to the general validity or enforceability of this Agreement, or claims
based on a violation of any local, state or federal law, such as claims for
discrimination or civil rights violations under Title VII of the Civil Rights
Act of 1964, the California Fair Employment and Housing Act, the Age
Discrimination in Employment Act and the Americans with Disabilities Act. Notice
of the demand for arbitration shall be filed in writing with the other party to
this Agreement and with JAMS (or AAA, if applicable). In no event shall the
demand for arbitration be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statute of limitations. The arbitration shall
be subject to commercial rules and procedures used or established by JAMS (or
AAA, if applicable). Notwithstanding anything to the contrary in the JAMS (or
AAA, if applicable) rules and procedures, the arbitration shall provide for (i)
written discovery and depositions adequate to give the parties access to
documents and witnesses that are essential to the dispute and (ii) a written
decision by the arbitrator that includes the essential findings and conclusions
upon which the decision is based. Subject to Section 13 below, the parties shall
bear their own costs and attorneys’ fees incurred in conducting the arbitration,
and shall split equally the fees and administrative costs charged by the
arbitrator and JAMS (or AAA, if applicable) unless required otherwise by
applicable law. Any award rendered by the arbitrator shall be final and binding
upon the parties, and as applicable, their respective heirs, beneficiaries,
legal representatives, agents, successors and assigns, and may be entered in any
court having jurisdiction thereof. Any arbitration hereunder shall be conducted
in Palo Alto, California, unless otherwise agreed to by the parties.

 

13. Attorneys Fees. In the event of any arbitration or litigation concerning any
controversy, claim or dispute between the parties hereto, arising out of or
relating to this Agreement or the breach hereof, or the interpretation hereof,
the prevailing party shall be entitled to recover from the non-prevailing party
reasonable expenses, attorneys’ fees and costs incurred in connection therewith
or in the enforcement or collection of any judgment or award rendered therein.
The “prevailing party” means the party determined by the arbitrator(s) or court,
as the case may be, to have most nearly prevailed, even if such party did not
prevail in all matters, not necessarily the one in whose favor a judgment is
rendered.

 

14. Successors. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that Smith may not assign any interest in this Agreement
without the prior written consent of the Company.

 

5



--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement constitutes the full, complete and final
expression of the parties’ agreement on the subject hereof, and supersedes all
prior negotiations and agreements on such subject, whether written or oral. This
Agreement may not be modified, altered or amended, either expressly or
impliedly, unless in writing signed both by Smith and by the Company’s Chief
Executive Officer.

 

16. Severability. Should any provision of this Agreement for any reason be
declared invalid, void or unenforceable by an arbitrator or court of competent
jurisdiction, the validity and binding effect of any remaining portions of this
Agreement shall remain in full force and effect as if this Agreement had been
executed with such invalid, void or unenforceable provisions eliminated;
provided, however, that the remaining provisions still reflect the intent of the
parties.

 

17. Applicable Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California, without giving effect to
conflict of law provisions.

 

18. Joint Participation in Preparation of Agreement. The parties hereto
participated jointly in the negotiation and preparation of this Agreement, and
each party has had the opportunity to obtain the advice of legal counsel and to
review, comment upon, and redraft this Agreement. Accordingly, it is agreed that
no rule of construction shall apply against any party or in favor of any party.
This Agreement and each of its provisions shall be construed as jointly prepared
by the parties, and any uncertainty or ambiguity shall not be interpreted
against any one party and in favor of the other.

 

SMITH UNDERSTANDS THAT HE MAY CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS
AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS, BOTH KNOWN AND UNKNOWN, HE
HAS AGAINST THE COMPANY. BY SIGNING THIS AGREEMENT SMITH ACKNOWLEDGES THAT HE
DOES SO KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE COMPANY’S
PAYMENTS AND OBLIGATIONS UNDER THIS AGREEMENT AND UNDER THE CONSULTING
AGREEMENT.

 

       

GREATER BAY BANCORP

9/29/03

--------------------------------------------------------------------------------

      By:  

/s/    David Kalkbrenner        

--------------------------------------------------------------------------------

Date              

David Kalkbrenner

President and Chief Executive Officer

         

9/29/03

--------------------------------------------------------------------------------

     

/s/    Steven C. Smith    

--------------------------------------------------------------------------------

Date           STEVEN C. SMITH

 

 

 

 

6